--------------------------------------------------------------------------------


Exhibit 10.1
EXECUTION VERSION

EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is made and entered into on this 7th day
of June, 2011, effective as of July 18, 2011, by and between Insmed
Incorporated, a Virginia corporation (the "Company"), and Andrea Holtzman
Drucker (hereinafter, the "Executive").
 
 
W I T N E S S E T H:
 
WHEREAS, the Board desires to employ the Executive as the Company’s Senior Vice
President, General Counsel and Corporate Secretary on the terms and conditions
set forth herein;
 
WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive's attention and dedication to the Company;
 
WHEREAS, the Executive is willing to make her services available to the Company
and on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
 
1. Definitions.
 
When used in this Agreement, the following terms shall have the following
meanings:
 
(a) “Accrued Obligations” means:
 
(i) all accrued but unpaid Base Salary through the end of the Term of
Employment;
 
(ii) any unpaid or unreimbursed expenses incurred in accordance with Company
policy, including amounts due under Section 5(a) hereof, to the extent incurred
during the Term of Employment;
 
(iii) any accrued but unpaid benefits provided under the Company’s employee
benefit plans, subject to and in accordance with the terms of those plans;
 
(iv) any unpaid Bonus in respect to any completed fiscal year that has ended on
or prior to the end of the Term of Employment;
 
(v) rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof; and 
 
(vi)           any accrued but unused vacation pay.
 
(b) “Base Salary” means the salary provided for in Section 4(a) hereof or any
increased salary granted to Executive pursuant to Section 4(a) hereof.
 
(c) “Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended.
 
(d) “Board” means the Board of Directors of the Company.
 
(e) “Bonus” means any bonus payable to the Executive pursuant to Section 4(b)
hereof.
 
(f) “Bonus Period” means the each period for which a Bonus is payable.  Unless
otherwise specified by the Board, the Bonus Period shall be the fiscal year of
the Company.
 
(g) “Cause” means:
 
(i) a conviction of the Executive, or a plea of nolo contendere, to a felony
involving moral turpitude; or
 
(ii) willful misconduct or gross negligence by the Executive resulting, in
either case, in material economic harm to the Company or any of Related
Entities; or
 
(iii) a willful failure by the Executive to carry out the reasonable and lawful
directions of the Board and failure by the Executive to remedy the failure
within thirty (30) days after receipt of written notice of same, by the Board;
or
 
(iv) fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against the Company or any Related Entity, or a willful material
violation by the Executive of a policy or procedure of the Company or any
Related Entity, resulting, in any case, in material economic harm to the Company
or any Related Entity; or
 
(v) a willful material breach by the Executive of this Agreement and failure by
the Executive to remedy the material breach within thirty (30) days after
receipt of written notice of same, by the Board.
 
(h) “Change in Control” means:
 
(i) The acquisition by any Person of Beneficial Ownership of at least forty
percent (40%) of either (A) the value of the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) (the foregoing Beneficial Ownership hereinafter
being referred to as a "Controlling Interest"); provided, however, that for
purposes of this definition, the following acquisitions shall not constitute or
result in a Change of Control: (v) any acquisition directly from the Company;
(w) any acquisition by the Company; (x) any acquisition by any person that as of
the Commencement Date owns Beneficial Ownership of a Controlling Interest; (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary of the Company; or (z) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) below; or
 
(ii) During any period of two (2) consecutive years (not including any period
prior to the Commencement Date) individuals who constitute the Board on the
Commencement Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Commencement Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the Persons who were the Beneficial Owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than sixty percent (60%) of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) of the Company or
such Acquiring Corporation) beneficially owns, directly or indirectly, more than
forty percent (40%) of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
For the avoidance of doubt, any conversion of shares of the Company’s Series B
Conditional Convertible Preferred Stock (the “Series B Preferred Stock”) into
shares of Common Stock in accordance with the terms of the Series B Preferred
Stock shall not constitute a Change in Control.


(i) “Change in Control Severance Amount” shall mean, in the event of termination
of the Executive’s employment by the Company without Cause or by the Executive
with Good Reason within one (1) year after the date of a Change in Control of
the Company, an amount equal to one (1) times the sum of (A) the Executive’s
annual Base Salary as in effect immediately prior to the Termination Date and
(B) the Executive’s Target Bonus for the Bonus Period in which termination
occurs.
 
(j) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.
 
(k) “Code” means the Internal Revenue Code of 1986, as amended.
 
(l) “Commencement Date” means July 18, 2011.
 
(m) “Common Stock” means the common stock of the Company, par value $.01 per
share.
 
(n) “Competitive Activity” means an activity, other than the provision of legal
representation, focusing on inhalation therapies for lung diseases and/or
disorders in material competition with the Company in any of the States within
the United States, or countries within the world, in which the Company or any of
its Related Entities conducts business with respect to a business in which the
Company or any of its Related Entities engaged while the Executive was employed
by the Company or any of its Related Entities.  The provision of legal
representation to any entity shall not constitute Competitive Activity, provided
that the Executive abides by the terms and conditions of Section 7 of this
Agreement.
 
(o) “Confidential Information” means all trade secrets and information disclosed
to the Executive or known by the Executive as a consequence of or through the
unique position of her employment with the Company or any Related Entity
(including information conceived, originated, discovered or developed by the
Executive and information acquired by the Company or any Related Entity from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Executive), about the
Company or any Related Entity or its business. Confidential Information
includes, but is not limited to, inventions, ideas, designs, computer programs,
circuits, schematics, formulas, algorithms, trade secrets, works of authorship,
mask works, developmental or experimental work, processes, techniques,
improvements, methods of manufacturing, know-how, data, financial information
and forecasts, product plans, marketing plans and strategies, price lists,
customer lists and contractual obligations and terms thereof, data,
documentation and other information, in whatever form disclosed, relating to the
Company or any Related Entity, including, but not limited to, financial
statements, financial projections, business plans, listings and contractual
obligations and terms thereof, components of intellectual property, unique
designs, methods of manufacturing or other technology of the Company or any
Related Entity.
 
(p) “Disability” means the Executive’s inability, or failure, to perform the
essential functions of her position, with or without reasonable accommodation,
for any period of six (6) months or more in any twelve (12) month period, by
reason of any medically determinable physical or mental impairment.
 
(q) “Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company to the Executive.
 
(r) “Equity Plan” means the Company’s Amended and Restated 2000 Stock Incentive
Plan, as amended from time to time, and any successor plan thereto.
 
(s) “Excise Tax” means any excise tax imposed by Section 4999 of the Code,
together with any interest and penalties imposed with respect thereto, or any
interest or penalties are incurred by the Executive with respect to any such
excise tax.
 
(t) “Expiration Date” means the date on which the Term of Employment, including
any renewals thereof under Section 3(b), shall expire.
 
(u) “Good Reason” means the occurrence of any of the following: (i) a material
diminution in the Executive’s base compensation; (ii) a material diminution in
the Executive’s authority, duties, or responsibilities; (iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Executive is required to report, including a requirement that the
Executive report to a corporate officer or Executive instead of reporting
directly to the Board; (iv) the Company’s or Related Entity’s requiring the
Executive to be based at any office or location outside of fifty miles from the
location of employment or service as of the effective date of this Agreement,
except for travel reasonably required in the performance of the Executive’s
responsibilities; or (v) any other action or inaction that constitutes a
material breach by the Company of this Agreement.  For purposes of this
Agreement, Good Reason shall not be deemed to exist unless the Executive’s
termination of employment for Good Reason occurs within six (6) months following
the initial existence of one of the conditions specified in clauses (i) through
(v) above, the Executive provides the Company with written notice of the
existence of such condition within ninety (90) days after the initial existence
of the condition, and the Company fails to remedy the condition within thirty
(30) days after its receipt of such notice.
 
(v) “Group” shall have the meaning ascribed to such term in Section 13(d) of the
Securities Exchange Act of 1934.
 
(w) “Initial Term” means July 18, 2011 to July 18, 2013.
 
(x) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d)
thereof.
 
(y) “RSUs” shall have the meaning set forth in Section 5(e) hereof.
 
(z) “Related Entity” means any subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by Board in
which the Company  or a subsidiary holds a  substantial ownership interest,
directly or indirectly.
 
(aa) “Restricted Period” shall be the Term of Employment and the one (1) year
period immediately following termination of the Term of Employment.
 
(bb) “Severance Amount” shall mean, in the event of termination of the
Executive’s employment by the Company Without Cause or by the Executive with
Good Reason prior to the date of a Change in Control or following the one (1)
year period after the date of a Change in Control, an amount equal to one
hundred percent (100%) of the sum of (A) the Executive’s annual Base Salary as
in effect immediately prior to the Termination Date and (B) the Executive’s
Target Bonus for the Bonus Period in which termination occurs.
 
(cc) “Severance Term” means, in the event of termination of the Executive’s
employment by the Company without Cause or by the Executive with Good Reason,
the twelve (12) month period following the date on which the Term of Employment
ends.
 
(dd) “Target Bonus” means the target annual incentive award opportunity for the
applicable Bonus Period.
 
(ee) “Term of Employment” means the period during which the Executive shall be
employed by the Company pursuant to the terms of this Agreement.
 
(ff) “Termination Date” means the date on which the Term of Employment ends.
 
(gg) “Termination Year Bonus” means Bonus payable under Section 4(b)(ii) hereof
for the Bonus Period in which the Executive’s employment with the Company
terminates for any reason.
 
2. Employment.
 
(a) Employment and Term.
 
The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company during the Term of Employment on the terms and
conditions set forth herein.
 
(b) Duties of Executive.
 
During the Term of Employment, the Executive shall be employed and serve as
Senior Vice President, General Counsel and Corporate Secretary of the Company,
and shall have such duties typically associated with such titles, including,
without limitation supervising the legal affairs of the Company and its Related
Entities. The Executive shall report to the Chief Executive Officer of the
Company (the “CEO”), and shall periodically provide legal advice to the Board as
may be necessary and appropriate from time to time.   The Executive shall
faithfully and diligently perform all services as may be assigned to her by the
CEO or the Board, and shall exercise such power and authority as may from time
to time be delegated to her by the CEO or the Board.  The Executive shall devote
her full business time, attention and efforts to the performance of her duties
under this Agreement, render such services to the best of her ability, and use
her reasonable best efforts to promote the interests of the Company.  The
Executive shall not engage in any other business or occupation during the Term
of Employment, including, without limitation, any activity that (i) conflicts
with the interests of the Company or its subsidiaries, (ii) interferes with the
proper and efficient performance of her duties for the Company, or (iii)
interferes with the exercise of her judgment in the Company’s best
interests.  Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for the
Executive to (w) serve on up to two (2) outside corporate or scientific advisory
boards with prior notice to the Company, (x) serve on civic or charitable boards
or committees, (y) deliver lectures, fulfill speaking engagements or teach at
educational institutions, or (z) manage personal investments, so long as such
activities do not constitute a Competitive Activity or significantly interfere
with or significantly detract from the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement.
 
3. Term.
 
(a) Initial Term.
 
  The initial Term of Employment under this Agreement, and the employment of the
Executive hereunder, shall commence on the Commencement Date and shall expire on
July 18, 2013, unless sooner terminated in accordance with Section 6 hereof.
 
(b) Renewal Terms.
 
At the end of the Initial Term, the Term of Employment automatically shall renew
for successive one (1) year terms (subject to earlier termination as provided in
Section 6 hereof), unless the Company or the Executive delivers written notice
to the other at least One Hundred Twenty (120) days prior to the Expiration Date
of its or her election not to renew the Term of Employment.
 
4. Compensation.
 
(a) Base Salary.
 
The Executive shall receive a Base Salary at the annual rate of Three Hundred
Thousand Dollars ($300,000) during the Term of Employment, with such Base Salary
payable in installments consistent with the Company's normal payroll schedule,
subject to applicable withholding and other taxes.  The Base Salary shall be
reviewed, at least annually, for merit increases and may, by action and in the
discretion of the Board, be increased at any time or from time to time, but may
not be decreased from the then current Base Salary.
 
(b) Bonuses.
 
(i)           During the Term of Employment, the Executive shall participate in
the Company’s annual incentive compensation plan, program and/or arrangements
applicable to senior-level executives as established and modified from time to
time by the Compensation Committee of the Board in its sole discretion.  During
the Term of Employment, the Executive shall have a target bonus opportunity
under such plan or program equal to thirty percent (30%) of her current Base
Salary (the “Target Bonus”), based on satisfaction of performance criteria to be
established by the Compensation Committee of the Board within the first three
(3) months of each fiscal year that begins during the Term of
Employment.  Notwithstanding the foregoing, the Target Bonus, if any, with
respect to the initial Bonus Period during the Term of Employment shall be pro
rated based upon the number of full calendar months during which the Executive
was employed by the Company, with credit for any partial month during which the
Executive worked more than half the number of business days of such calendar
month.  Payment of annual incentive compensation awards shall be made in the
same manner and at the same time that other senior-level executives receive
their annual incentive compensation awards.
 
(ii)           For the Bonus Period in which the Executive’s employment with the
Company terminates for any reason, other than by the Company for Cause under
Section 6(b) hereof or by the Executive without Good Reason the Company shall
pay the Executive the “Pro Rata Bonus” defined as a pro rata portion (based upon
the period ending on the Termination Date) of the Target Bonus for the Bonus
Period in which the Termination Date occurs; provided, however, that (A) the
Bonus Period shall be deemed to end on the last day of the fiscal quarter of the
Company in which the Executive’s employment so terminates, and (B) the business
criteria used to determine the bonus for this short Bonus Period shall be
annualized and shall be determined based upon unaudited financial information
prepared in accordance with generally accepted accounting principles, applied
consistently with prior periods, and reviewed and approved by the Compensation
Committee of the Board.
 
(iii)           The Executive shall receive such additional bonuses, if any, as
the Board may in its sole and absolute discretion determine.
 
(c)            Additional Compensation.  During the period the Executive has
timely paid for COBRA continuation coverage under her prior employer’s group
health plan pursuant to section 4980B of the Code, the Company will reimburse
the Executive for the monthly COBRA cost of continued coverage for the
Executive, and, where applicable, her spouse and dependents, less the amount
that Executive would be required to contribute for such health coverage if
Executive had elected similar coverage for herself (and her spouse and
dependents, if any) under the Company’s group health plan (the “COBRA
Reimbursements”).  The COBRA Reimbursements will be made on the first payroll
date following each month for which the Executive has paid the applicable COBRA
premium and provided satisfactory evidence of such payment to the Company, and
will be fully taxable to the Executive and subject to withholding of applicable
federal, state and local income and payroll taxes.  The Company will provide the
Executive with a tax gross-up payment equal to the federal, state and local
income and payroll taxes that are incurred in connection with the COBRA
Reimbursements, including a tax gross-up payment for any amount paid under this
sentence, payable in monthly installments throughout the period during which
payments are made under the preceding paragraph.
 
5. Expense Reimbursement and Other Benefits.
 
(a) Reimbursement of Expenses.
 
Upon the submission of proper substantiation by the Executive, and subject to
such rules and guidelines as the Company may from time to time adopt with
respect to the reimbursement of expenses of executive personnel, the Company
shall reimburse the Executive for all reasonable expenses actually paid or
incurred by the Executive during the Term of Employment in the course of and
pursuant to the business of the Company, including but not limited to all
licensing fees, in-house counsel registration fees and continuing legal
education expenses required to maintain in good standing the Executive’s
licenses to practice law in the Commonwealth of Pennsylvania and the State of
New Jersey, and to serve in her capacity as General Counsel for the
Company.  The Executive shall account to the Company in writing for all expenses
for which reimbursement is sought and shall supply to the Company copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company.
 
(b) Compensation/Benefit Programs.
 
During the Term of Employment, the Executive shall be entitled to participate in
all medical, dental, hospitalization, accidental death and dismemberment,
disability, travel and life insurance plans, and any and all other plans as are
presently and hereinafter offered by the Company to its executive personnel,
including savings, pension, profit-sharing and deferred compensation plans,
subject to the general eligibility and participation provisions set forth in
such plans.  
 
(c) Working Facilities.
 
During the Term of Employment, the Company shall furnish the Executive with an
office, secretarial help and such other facilities and services suitable to her
position and adequate for the performance of her duties hereunder.
 
(d) Restricted Stock Units.
 
As soon as practicable after the Commencement Date, the Executive shall be
granted 45,000 restricted stock units (the “RSUs”) where each RSU notionally
represents one share of Common Stock, subject to the terms and conditions set
forth in the Restricted Stock Unit Agreement attached as Exhibit B hereto (the
“Restricted Stock Unit Agreement”) and made a part hereof, and the provisions of
the Equity Plan.
 
(e) Other Benefits.
 
The Executive shall be entitled to four (4) weeks of paid vacation each calendar
year during the Term of Employment, to be taken at such times as the Executive
and the Company shall mutually determine and provided that no vacation time
shall significantly interfere with the duties required to be rendered by the
Executive hereunder.  Up to two (2) weeks of unused vacation time may be carried
forward into any succeeding calendar year; provided, however, in no event shall
the amount of vacation time available to the Executive under this Agreement,
inclusive of any carryover time, exceed six (6) weeks in the aggregate.  The
Executive shall receive such additional benefits, if any, as the Board of the
Company shall from time to time determine.
 
6. Termination.
 
(a) General.
 
The Term of Employment shall terminate upon the earliest to occur of (i) the
Executive’s death, (ii) a termination by the Company by reason of the
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason.  Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its Related
Entities.
 
(b) Termination By Company for Cause.
 
The Company shall at all times have the right, upon written notice to the
Executive, to terminate the Term of Employment, for Cause.  In no event shall a
termination of the Executive’s employment for Cause occur unless the Company
gives written notice to the Executive in accordance with this Agreement stating
with reasonable specificity the events or actions that constitute Cause and
providing the Executive with an opportunity to cure (if curable) within a
reasonable period of time.  Cause shall in no event be deemed to exist except
upon a decision made by the Board, at a meeting, duly called and noticed, to
which the Executive (and the Executive’s counsel) shall be invited upon proper
notice.  For purposes of this Section 6(b), any good faith determination by the
Board of Cause shall be binding and conclusive on all interested parties.  In
the event that the Term of Employment is terminated by the Company for Cause,
Executive shall be entitled only to the Accrued Obligations, payable as and when
those amounts would have been payable had the Term of Employment not ended.
 
(c) Disability.
 
The Company shall have the option, in accordance with applicable law, to
terminate the Term of Employment upon written notice to the Executive, at any
time during which the Executive is suffering from a Disability.  In the event
that the Term of Employment is terminated due to the Executive’s Disability, the
Executive shall be entitled to (i) the Accrued Obligations, (ii) the Pro-Rata
Bonus, (iii) all Equity Awards that vested prior to the Termination Date, and
(iv) any insurance benefits to which she is entitled as a result of her
Disability.
 
(d) Death.
 
In the event that the Term of Employment is terminated due to the Executive’s
death, the Executive or her estate shall be entitled to (i) the Accrued
Obligations, (ii) the Pro-Rata Bonus, (iii) all Equity Awards that vested prior
to the Termination Date, and (iv) any insurance benefits to which she is
entitled as a result of her death.
 
(e) Termination Without Cause.
 
The Company may terminate the Term of Employment at any time without Cause, by
written notice to the Executive not less than thirty (30) days prior to the
effective date of such termination.  In the event that the Term of Employment is
terminated by the Company without Cause (other than due to the Executive’s death
or Disability) prior to the date of a Change in Control or following the one (1)
year period after the date of a Change in Control, the Executive shall be
entitled to the following:
 
(i) The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended;
 
(ii) The Termination Year Bonus, payable within 2 1/2 months after the last day
of the Bonus Period in which the Termination Date occurs;
 
(iii) The Severance Amount, payable in installments consistent with the
Company’s normal payroll schedule for the Severance Term;
 
(iv) Provided that the Executive timely elects continued coverage under COBRA
health and dental coverage for the Executive and her covered dependents may be
continued during the Severance Term, in accordance with the terms of the
applicable Company plans as in effect from time to time.  The Company will
reimburse the Executive for the monthly COBRA cost of continued health and
dental coverage paid by the Executive under the health and dental plans of the
Company, less the amount that the Executive would be required to contribute for
health and dental coverage if the Executive were an active employee of the
Company; provided that such reimbursements shall not continue beyond the earlier
of: (A) the eighteenth (18th) month anniversary of the Termination Date, or (B)
the date the Executive commences employment with any person or entity and, thus,
is eligible for health insurance benefits; and
 
(v) Vesting, immediately prior to such termination, in any Equity Awards that
have not previously vested and were granted to the Executive at least one (1)
year prior to the Termination Date.
 
(f) Termination by Executive for Good Reason.
 
The Executive may terminate the Term of Employment for Good Reason upon written
notice to the Company if all of the requirements for a Good Reason set forth in
Section 1(v) hereof have been met, and the Executive shall be entitled to the
same payments and benefits as provided in Section 6(e) above for a termination
without Cause.
 
(g) Termination by Executive Without Good Reason.
 
The Executive may terminate her employment without Good Reason by providing the
Company thirty (30) days’ written notice of such termination.  In the event of a
termination of employment by the Executive under this Section 6(g), the
Executive shall be entitled only to the Accrued Obligations payable as and when
those amounts would have been payable had the Term of Employment not ended.  In
the event of termination of the Executive’s employment under this Section 6(g),
the Company may, in its sole and absolute discretion, by written notice,
accelerate such date of termination and still have it treated as a termination
without Good Reason.
 
(h) Expiration of the Term; Non-Renewal of Term by the Company without Cause.
 
Except as set forth herein, in the event that Executive’s employment with the
Company terminates upon the expiration of the Term of Employment, the Executive
shall be entitled to only the Accrued Obligations.  Notwithstanding the
foregoing, if the Term of Employment hereunder terminates because the Company
decides not to extend the Term of Employment (in accordance with Section 3(b)
hereof) without Cause, the Company shall pay the Executive:
 
(i) The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended;
 
(ii) An amount equal to the difference between (x) the Severance Amount and (y)
the sum of the Base Salary and the Pro-Rata Bonus payable to the Executive with
respect to the one hundred and twenty (120) days period prior to the expiration
of the Term of Employment, payable in installments consistent with the Company’s
normal payroll schedule for the eight (8) month period following the date on
which the Term of Employment ends;
 
(iii) Provided that the Executive timely elects continued coverage under COBRA,
health and dental coverage for the Executive and her covered dependents may be
continued during the eight (8) month period following the date on which the Term
of Employment ends, in accordance with the terms of the applicable Company plans
as in effect from time to time.  The Company will reimburse the Executive for
the monthly COBRA cost of continued health and dental coverage paid by the
Executive under the health and dental plans of the Company, less the amount that
the Executive would be required to contribute for health and dental coverage if
the Executive were an active employee of the Company; provided that such
reimbursements shall not continue beyond the earlier of: (A) the expiration of
the eight (8) month period following the date on which the Term of Employment
ends, or (B) the date the Executive commences employment with any person or
entity and, thus, is eligible for health insurance benefits; and
 
(iv) Vesting, immediately prior to such termination, in any Equity Awards that
have not previously vested and were granted to the Executive at least one (1)
year prior to the Termination Date.
 
(i) Change in Control of the Company.
 
If the Executive’s employment is terminated by the Company (or any entity to
which the obligations and benefits under this Agreement have been assigned,
pursuant to Section 10) without Cause or by the Executive for Good Reason during
the one (1) year period immediately following the Change in Control, then in
lieu of any amounts otherwise payable under Section 6 hereof, the Executive
shall be entitled to the following:
 
(i) The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended;
 
(ii) The Termination Year Bonus, payable within 2 1/2 months after the last day
of the Bonus Period in which the Termination Date occurs;
 
(iii) A lump-sum payment equal to the Change in Control Severance Amount,
payable on the sixty-first (61st) day immediately following the Termination
Date;
 
(iv) Provided that the Executive timely elects continued coverage under COBRA,
health and dental coverage for the Executive and her covered dependents may be
continued during the Severance Term, in accordance with the terms of the
applicable Company plans as in effect from time to time.  The Company will
reimburse the Executive for the monthly COBRA cost of continued health and
dental coverage paid by the Executive under the health and dental plans of the
Company, less the amount that the Executive would be required to contribute for
health and dental coverage if the Executive were an active employee of the
Company; provided that such reimbursements shall not continue beyond the earlier
of: (A) the expiration of the two (2) year period following the date on which
the Term of Employment ends, or (B) the date Executive commences employment with
any person or entity and, thus, is eligible for health insurance benefits;
provided, however, that as a condition of continuation of such benefits; and
 
(v)           Vesting, immediately prior to such termination, in any Equity
Awards that have not previously vested.
 
Notwithstanding the foregoing, in this Section 6(i), if a Change in Control does
not meet the requirements of a “change in control event” under Section 409A of
the Code, then the amounts to be paid under this Section 6(i) will be paid in
the forms set forth in Section 6(e).
 
(j) Release.
 
Any payments due to Executive under this Article 6 (other than the Accrued
Obligations on any payments due on account of the Executive’s death) shall be
conditioned upon Executive’s execution of a general release of claims in the
form attached hereto as Exhibit A (subject to such modifications as may be
necessary under applicable law to affect a general release) that becomes
irrevocable within sixty (60) days following the Termination Date (the
“Release”).  If the Release is executed and delivered and no longer subject to
revocation as provided in the preceding sentence, then the following shall
apply:


(i)           To the extent any such cash payment or continuing benefit to be
provided is not “deferred compensation” for purposes of Section 409A of the
Code, then such payment or benefit shall commence upon the first scheduled
payment date immediately after the date the Release is executed and no longer
subject to revocation (the “Release Effective Date”).  The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement had such
payments commenced immediately upon the Termination Date, and any payments made
thereafter shall continue as provided herein.  The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following the Executive’s Date.  Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.


(ii)           To the extent any such cash payment or continuing benefit to be
provided is “deferred compensation” for purposes of Section 409A of the Code,
then such payments or benefits shall be made or commence upon the sixtieth
(60th) day following the  Termination Date.  The first such cash payment shall
include payment of all amounts that otherwise would have been due prior thereto
under the terms of this Agreement had such payments commenced immediately upon
the Termination Date, and any payments made thereafter shall continue as
provided herein.  The delayed benefits shall in any event expire at the time
such benefits would have expired had such benefits commenced immediately
following the Termination Date.


(k) Section 280G Certain Reductions of Payments by the Company.
 
(i)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the  benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or  distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  If a
reduction of any Payment is required pursuant to this Section 6(k), such
reduction shall occur to the amounts in the order that results in the greatest
economic present value of all payments and benefits actually made or provided to
the Executive.  For purposes of this Section 6(k), present value shall be
determined in accordance with Section 280G(d)(4) of the Code.
 
(ii)           All determinations required to be made under this Section 6(k)
shall be made by Ernst & Young LLP (the "Accounting Firm"), which shall provide
detailed supporting calculations both to the Company and the Executive within
twenty (20) business days of the date of termination or such earlier time as is
requested by the Company and an opinion to the Executive that he has substantial
authority not to report any excise tax on his Federal income tax return with
respect to any Payments.  Any such determination by the Accounting Firm shall be
binding upon the Company and the Executive.  Within five (5) business days
thereafter, the Company shall pay to or distribute to or for the benefit of the
Executive such amounts as are then due to the Executive under this
Agreement.  All fees and expenses of the Accounting Firm incurred in connection
with the determinations contemplated by this Section 6(k) shall be borne by the
Company.
 
(iii)           As a result of the uncertainty in the application of Section
280G of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be promptly repaid to the Company by the
Executive.  In the event that the Accounting Firm, based upon controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.
 
(l) Cooperation.
 
Following the Term of Employment, the Executive shall give her assistance and
cooperation willingly, upon reasonable advance notice with due consideration for
her other business or personal commitments, in any matter relating to her
position with the Company, or her expertise or experience as the Company may
reasonably request, including her attendance and truthful testimony where deemed
appropriate by the Company, with respect to any investigation or the Company’s
defense or prosecution of any existing or future claims or litigations or other
proceedings relating to matters in which she was involved or potentially had
knowledge by virtue of her employment with the Company.  In no event shall her
cooperation materially interfere with her services for a subsequent employer or
other similar service recipient.  To the extent permitted by law, the Company
agrees that (i) it shall promptly reimburse the Executive for her reasonable and
documented expenses in connection with her rendering assistance and/or
cooperation under this Section 6(l) upon her presentation of documentation for
such expenses and (ii) the Executive shall be reasonably compensated for any
continued material services as required under this Section 6(l).
 
(m) Return of Company Property.
 
Following the Termination Date, the Executive or her personal representative
shall return all Company property in her possession, including but not limited
to all computer equipment (hardware and software), telephones, facsimile
machines, palm pilots and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company, its customers and clients or its prospective
customers and clients (provided that the Executive may retain a copy the
addresses contained in her rolodex, palm pilot, PDA or similar device).
 
(n) Compliance with Section 409A.
 
(i) General. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that
intention.  If the Executive or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Executive and on the
Company).  In no event shall the Executive designate the calendar year of
payment.
 
(ii) Distributions on Account of Separation from Service.  If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.
 
(iii) Six Month Delay for Specified Employees.
 
(A) If the Executive is a “specified employee”, then no payment or benefit that
is payable on account of the Executive’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Executive’s “separation from service” (or, if earlier, the
date of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A.  Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.
 
(B) For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.
 
(iv) No Acceleration of Payments.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
(v) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
 
(vi) Taxable Reimbursements and In-Kind Benefits.
 
(A) Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the last day of the taxable year of the Executive following the year
in which the expense was incurred.
 
(B) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive.
 
(C) The right to Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.
 
(vii) No Guaranty of 409A Compliance.  Notwithstanding the foregoing, the
Company does not make any representation to the Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.
 
7. Restrictive Covenants.
 
(a) Non-competition.
 
At all times during the Restricted Period, the Executive shall not, directly or
indirectly (whether as a principal, agent, partner, employee, officer, investor,
owner, consultant, board member, security holder, creditor or otherwise), engage
in any Competitive Activity, or have any direct or indirect interest in any sole
proprietorship, corporation, company, partnership, association, venture or
business or any other person or entity that directly or indirectly (whether as a
principal, agent, partner, employee, officer, investor, owner, consultant, board
member, security holder, creditor, or otherwise) engages in a Competitive
Activity; provided that the foregoing shall not apply to the Executive's
ownership of Common Stock of the Company or the acquisition by the Executive,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, and that are
listed or admitted for trading on any United States national securities exchange
or that are quoted on the Nasdaq Stock Market, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control of, more
than five percent (5%) of any class of capital stock of such corporation.
 
(b) Nonsolicitation of Employees and Certain Other Third Parties.
 
At all times during the Restricted Period, the Executive shall not, directly or
indirectly, for herself or for any other person, firm, corporation, partnership,
association or other entity (i) employ or attempt to employ or enter into any
contractual arrangement with any employee, consultant or individual contractor
performing services for the Company, or any Related Entity, unless such
employee, consultant or independent contractor, has not been employed or engaged
by the Company for a period in excess of six (6) months, and/or (ii) call on,
solicit, or engage in business with, any of the actual or targeted prospective
customers or clients of the Company or any Related Entity on behalf of any
person or entity in connection with any Competitive Activity, nor shall the
Executive make known the names and addresses of such actual or targeted
prospective customers or clients, or any information relating in any manner to
the trade or business relationships of the Company or any Related Entities with
such customers or clients, other than in connection with the performance of the
Executive’s duties under this Agreement, and/or (iii) persuade or encourage or
attempt to persuade or encourage any persons or entities with whom the Company
or any Related Entity does business or has some business relationship to cease
doing business or to terminate its business relationship with the Company or any
Related Entity or to engage in any Competitive Activity on its own or with any
competitor of the Company or any Related Entity.
 
(c) Confidential Information.
 
The Executive shall not at any time divulge, communicate, use to the detriment
of the Company or any Related Entity or for the benefit of any other person or
persons, or misuse in any way, any Confidential Information pertaining to the
business of the Company.  Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company or any
Related Entity (which shall include, but not be limited to, information
concerning the Company's or any Related Entity’s financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
and its Related Entities that is received by the Executive in confidence and as
a fiduciary, and the Executive shall remain a fiduciary to the Company and its
Related Entities with respect to all of such information. Notwithstanding the
foregoing, nothing herein shall be deemed to restrict the Executive from
disclosing Confidential Information as required to perform her duties under this
Agreement or to the extent required by law.  If any person or authority makes a
demand on the Executive purporting to legally compel her to divulge any
Confidential Information, the Executive immediately shall give notice of the
demand to the Company so that the Company may first assess whether to challenge
the demand prior to the Executive’s divulging of such Confidential
Information.  The Executive shall not divulge such Confidential Information
until the Company either has concluded not to challenge the demand, or has
exhausted its challenge, including appeals, if any.  Upon request by the
Company, the Executive shall deliver promptly to the Company upon termination of
her services for the Company, or at any time thereafter as the Company may
request, all memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media and other documents (and all copies thereof)
containing such Confidential Information.
 
(d) Ownership of Developments.
 
All processes, concepts, techniques, inventions and works of authorship,
including new contributions, improvements, formats, packages, programs, systems,
machines, compositions of matter manufactured, developments, applications and
discoveries, and all copyrights, patents, trade secrets, or other intellectual
property rights associated therewith conceived, invented, made, developed or
created by the Executive during the Term of Employment either during the course
of performing work for the Company or its Related Entities, or their clients, or
which are related in any manner to the business (commercial or experimental) of
the Company or its Related Entities or their clients (collectively, the “Work
Product”) shall belong exclusively to the Company and its Related Entities and
shall, to the extent possible, be considered a work made by the Executive for
hire for the Company and its Related Entities within the meaning of Title 17 of
the United States Code.  To the extent the Work Product may not be considered
work made by the Executive for hire for the Company and its Related Entities,
the Executive agrees to assign, and automatically assign at the time of creation
of the Work Product, without any requirement of further consideration, any
right, title, or interest the Executive may have in such Work Product.  Upon the
request of the Company, the Executive shall take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
give full and proper effect to such assignment. The Executive shall further: (i)
promptly disclose the Work Product to the Company; (ii) assign to the Company or
its assignee, without additional compensation, all patent or other rights to
such Work Product for the United States and foreign countries; (iii) sign all
papers necessary to carry out the foregoing; and (iv) give testimony in support
of his inventions, all at the sole cost and expense of the Company.
 
(e) Books and Records.
 
All books, records, and accounts relating in any manner to the customers or
clients of the Company or its Related Entities, whether prepared by the
Executive or otherwise coming into the Executive's possession, shall be the
exclusive property of the Company and its Related Entities and shall be returned
immediately to the Company on termination of the Executive's employment
hereunder or on the Company's request at any time.
 
(f) Acknowledgment by Executive.
 
The Executive acknowledges and confirms that the restrictive covenants contained
in this Section 7 (including without limitation the length of the term of the
provisions of this Section 7) are reasonably necessary to protect the legitimate
business interests of the Company and its Related Entities, and are not
overbroad, overlong, or unfair and are not the result of overreaching, duress or
coercion of any kind. The Executive further acknowledges and confirms that the
compensation payable to the Executive under this Agreement is in consideration
for the duties and obligations of the Executive hereunder, including the
restrictive covenants contained in this Section 7, and that such compensation is
sufficient, fair and reasonable.  The Executive further acknowledges and
confirms that her full, uninhibited and faithful observance of each of the
covenants contained in this Section 7 will not cause her any undue hardship,
financial or otherwise, and that enforcement of each of the covenants contained
herein will not impair her ability to obtain employment commensurate with her
abilities and on terms fully acceptable to her or otherwise to obtain income
required for the comfortable support of her and her family and the satisfaction
of the needs of her creditors.  The Executive acknowledges and confirms that her
special knowledge of the business of the Company and its Related Entities is
such as would cause the Company and its Related Entities serious injury or loss
if she were to use such ability and knowledge to the benefit of a competitor or
were to compete with the Company or its Related Entities in violation of the
terms of this Section 7.  The Executive further acknowledges that the
restrictions contained in this Section 7 are intended to be, and shall be, for
the benefit of and shall be enforceable by, the Company’s successors and
assigns.  The Executive expressly agrees that upon any breach or violation of
the provisions of this Section 7, the Company shall be entitled to seek in
addition to any other rights or remedies it may have, to (i) temporary and/or
permanent injunctive relief in any court of competent jurisdiction as described
in Section 7(i) hereof, and (ii) such damages as are provided at law or in
equity. The existence of any claim or cause of action against the Company or its
Related Entities, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement of the restrictions contained in this
Section 7.
 
(g) Reformation by Court.
 
In the event that a court of competent jurisdiction shall determine that any
provision of this Article 7 is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Article 7 within the jurisdiction of such court, such provision shall be
interpreted or reformed and enforced as if it provided for the maximum
restriction permitted under such governing law.
 
(h) Extension of Time.
 
If the Executive shall be in violation of any provision of this Section 7, then
each time limitation set forth in this Section 7 shall be extended for a period
of time equal to the period of time during which such violation or violations
occur.  If the Company or any its Related Entity seeks injunctive relief from
such violation in any court, then the covenants set forth in this Section 7
shall be extended for a period of time equal to the pendency of such proceeding
including all appeals by the Executive.
 
(i) Injunction.
 
It is recognized and hereby acknowledged by the parties hereto that a breach by
the Executive of any of the covenants contained in Section 7 of this Agreement
may cause irreparable harm and damage to the Company, and its Related Entities,
the monetary amount of which may be virtually impossible to ascertain.  As a
result, the Executive recognizes and hereby acknowledges that the Company and
its Related Entities shall be entitled to seek an injunction from any court of
competent jurisdiction enjoining and restraining any violation of any or all of
the covenants contained in Section 7 of this Agreement by the Executive or any
of her affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other remedies the Company may possess.
 
8. Representations and Warranties of Executive.
 
The Executive represents and warrants to the Company that:
 
(a) The Executive’s employment will not conflict with or result in his breach of
any agreement to which she is a party or otherwise may be bound;
 
(b) The Executive has not violated, and in connection with her employment with
the Company will not violate, any non-solicitation, non-competition or other
similar covenant or agreement of a prior employer by which she is or may be
bound; and
 
(c) In connection with Executive’s employment with the Company, she will not use
any confidential or proprietary information that she may have obtained in
connection with employment with any prior employer; and
 
(d) The Executive has not (i) been convicted of any felony; or (ii) committed
any criminal act with respect to Executive’s current or any prior employment;
and
 
(e) The Executive is not dependent on alcohol or the illegal use of drugs.  
 
The Executive recognizes that Company shall have the right to conduct random
drug testing of its employees and that Executive may be called upon in such a
manner.
 
9. Taxes.
 
Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or her estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation.  In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes and withholding as required by law, provided it is satisfied
that all requirements of law affecting its responsibilities to withhold have
been satisfied.
 
10. Assignment.
 
The Company shall have the right to assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate or to
which the Company may transfer all or substantially all of its assets, if in any
such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.
 
11. Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New Jersey, without regard to principles
of conflict of laws.
 
12. Jurisdiction and Venue.
 
The parties acknowledge that a substantial portion of the negotiations,
anticipated performance and execution of this Agreement occurred or shall occur
in Monmouth, New Jersey, and that, therefore, without limiting the jurisdiction
or venue of any other federal or state courts, each of the parties irrevocably
and unconditionally (i) agrees that any suit, action or legal proceeding arising
out of or relating to this Agreement which is expressly permitted by the terms
of this Agreement to be brought in a court of law, may be brought in the courts
of record of the State of New Jersey in Monmouth County or the court of the
United States, District of New Jersey; (ii) consents to the jurisdiction of each
such court in any such suit, action or proceeding; (iii) waives any objection
which it or he may have to the laying of venue of any such suit, action or
proceeding in any of such courts; and (iv) agrees that service of any court
papers may be effected on such party by mail, as provided in this Agreement, or
in such other manner as may be provided under applicable laws or court rules in
such courts.


13. Entire Agreement.
 
This Agreement, along with the Stock Option Agreement and the Restricted Stock
Unit Agreement, constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and, upon its effectiveness, shall
supersede all prior agreements, understandings and arrangements, both oral and
written, between the Executive and the Company (or any of its Related Entities)
with respect to such subject matter, including without limitation the Other
Agreements.  This Agreement may not be modified in any way unless by a written
instrument signed by both the Company and the Executive.
 
14. Survival.
 
The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment hereunder, including without
limitation, the Company’s obligations under Section 6 and the Executive’s
obligations under Section 7 above, and the expiration of the Term of Employment,
to the extent necessary to the intended preservation of such rights and
obligations.
 
15. Notices.
 
All notices required or permitted to be given hereunder shall be in writing and
shall be personally delivered by courier, sent by registered or certified mail,
return receipt requested or sent by confirmed facsimile transmission addressed
as set forth herein.  Notices personally delivered, sent by facsimile or sent by
overnight courier shall be deemed given on the date of delivery and notices
mailed in accordance with the foregoing shall be deemed given upon the earlier
of receipt by the addressee, as evidenced by the return receipt thereof, or
three (3) days after deposit in the U.S. mail.  Notice shall be sent (i) if to
the Company, addressed to 8720 Stony Point Parkway, Suite 200, Richmond, VA
23235, Attention: General Counsel, and (ii) if to the Executive, to her address
as reflected on the payroll records of the Company, or to such other address as
either party shall request by notice to the other in accordance with this
provision.
 
16. Benefits; Binding Effect.
 
 
This Agreement shall be for the benefit of and binding upon the parties hereto
and their respective heirs, personal representatives, legal representatives,
successors and, where permitted and applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.
 
17. Right to Consult with Counsel; No Drafting Party.
 
The Executive acknowledges having read and considered all of the provisions of
this Agreement carefully, and having had the opportunity to consult with counsel
of her own choosing, and, given this, the Executive agrees that the obligations
created hereby are not unreasonable.  The Executive acknowledges that she has
had an opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
 
18. Severability.
 
The invalidity of any one or more of the words, phrases, sentences, clauses,
provisions, sections or articles contained in this Agreement shall not affect
the enforceability of the remaining portions of this Agreement or any part
thereof, all of which are inserted conditionally on their being valid in law,
and, in the event that any one or more of the words, phrases, sentences,
clauses, provisions, sections or articles contained in this Agreement shall be
declared invalid, this Agreement shall be construed as if such invalid word or
words, phrase or phrases, sentence or sentences, clause or clauses, provisions
or provisions,  section or sections or article or articles had not been
inserted.  If such invalidity is caused by length of time or size of area, or
both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.
 
19. Waivers.
 
The waiver by either party hereto of a breach or violation of any term or
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.
 
20. Damages; Attorneys Fees.
 
Nothing contained herein shall be construed to prevent the Company or the
Executive from seeking and recovering from the other damages sustained by either
or both of them as a result of its or her breach of any term or provision of
this Agreement. In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at fault shall pay all reasonable costs and attorneys' fees of the other.
 
21. Waiver of Jury Trial.
 
The Executive hereby knowingly, voluntarily and intentionally waives any right
that the Executive may have to a trial by jury in respect of any litigation
based hereon, or arising out of, under or in connection with this Agreement and
any agreement, document or instrument contemplated to be executed in connection
herewith, or any course of conduct, course of dealing statements (whether verbal
or written) or actions of any party hereto.
 
22. No Set-off.  
 
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.
 
23. Section Headings.
 
The article, section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
24. No Third Party Beneficiary.
 
Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person other than the Company, the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.
 
25. Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument and agreement.
 
26. Indemnification.
 
(a) During the Term of Employment, the Executive shall be covered under any
directors’ and officers’ liability policy maintained by the Company or its
subsidiaries or affiliated companies.
 
(b) Subject to limitations imposed by law, the Company shall indemnify and hold
harmless the Executive to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and all other liabilities incurred or paid by her
in connection with the investigation, defense, prosecution, settlement or appeal
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and to which the Executive was
or is a party or is threatened to be made a party by reason of the fact that the
Executive is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Executive in any such capacity or
capacities, provided that the Executive acted in good faith, in a manner that
was not grossly negligent or constituted willful misconduct and in a manner she
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe her conduct was unlawful.  The Company also shall
pay any and all expenses (including attorney's fees) incurred by the Executive
as a result of the Executive being called as a witness in connection with any
matter involving the Company and/or any of its officers or directors.
 
(c) The Company shall pay any expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 26 in advance of the final disposition of
such action, suit or proceeding.  The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than ten (10) days
following the Executive's delivery to the Company of a written request for an
advance pursuant to this Section 26, together with a reasonable accounting of
such expenses.
 
(d) The Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 26 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.
 
(e) The Company shall make the advances contemplated by this Section 26
regardless of the Executive's financial ability to make repayment, and
regardless whether indemnification of the Executive by the Company will
ultimately be required.  Any advances and undertakings to repay pursuant to this
Section 26 shall be unsecured and interest-free.
 
(f) The provisions of this Section 26 shall survive the termination of the Term
of Employment or expiration of the term of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
COMPANY:


Insmed Incorporated, a Virginia corporation


By:  /s/ Timothy
Whitten                                                                     
Name:  Timothy
Whitten                                                                    
Title:  Chief Executive
Officer                                                                     




EXECUTIVE:


                     /s/ Andrea Holtzman Drucker



Andrea Holtzman Drucker

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

EXHIBIT A
FORM OF RELEASE


GENERAL RELEASE OF CLAIMS


1. _______________ (“Executive”), for herself and her family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Sections 6(e) or
6(f) (other than the Accrued Obligations) of the Employment Agreement to which
this release is attached as Exhibit A (the “Employment Agreement”), does hereby
release and forever discharge _____________________ (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of
employment.  Executive acknowledges that the Company encouraged her to consult
with an attorney of her choosing, and through this General Release of Claims
encourages her to consult with her attorney with respect to possible claims
under the Age Discrimination in Employment Act (“ADEA”) and that she understands
that the ADEA is a Federal statute that, among other things, prohibits
discrimination on the basis of age in employment and employee benefits and
benefit plans.  Without limiting the generality of the release provided above,
Executive expressly waives any and all claims under ADEA that she may have as of
the date hereof.  Executive further understands that by signing this General
Release of Claims she is in fact waiving, releasing and forever giving up any
claim under the ADEA as well as all other laws within the scope of this
paragraph 1 that may have existed on or prior to the date
hereof.  Notwithstanding anything in this paragraph 1 to the contrary, this
General Release of Claims shall not apply to (i) any rights to receive any
payments or benefits to which the Executive is entitled under COBRA, the
Employment Agreement or any other compensation or employee benefit plans in
which the Executive is eligible to participate at the time of execution of this
General Release of Claims, (ii) any rights or claims that may arise as a result
of events occurring after the date this General Release of Claims is executed,
(iii) any indemnification and advancement rights Executive may have as a former
employee, officer or director of the Company or its subsidiaries or affiliated
companies, (iv) any claims for benefits under any directors’ and officers’
liability policy maintained by the Company or its subsidiaries or affiliated
companies in accordance with the terms of such policy, and (v) any rights as a
holder of equity securities of the Company.
 
2. Executive represents that she has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of her employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that she will never individually or with any person file,
or commence the filing of any lawsuits, complaints or proceedings with any
governmental agency, or against the Released Parties with respect to any of the
matters released by Executive pursuant to paragraph 1 hereof (a “Proceeding”);
provided, however, Executive shall not have relinquished her right to (i)
commence a Proceeding to challenge whether Executive knowingly and voluntarily
waived her rights under ADEA; or (ii) file a charge with an administrative
agency or take part in any agency investigation.  The Executive does agree,
however, that she is waiving her right to recover any money in connection with
such an investigation or charge filed by her or by any other individual, or a
charge filed by the Equal Employment Opportunity Commission or any other
federal, state or local agency, except as prohibited by law.
 
3. Executive hereby acknowledges that the Company has informed her that she has
up to twenty-one (21) days to sign this General Release of Claims and she may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier.  Executive also understands that she shall
have seven (7) days following the date on which she signs this General Release
of Claims within which to revoke it by providing a written notice of her
revocation to the Company.
 
4. Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the State
of New Jersey applicable to contracts made and to be performed entirely within
such State.
 
5. Executive acknowledges that she has read this General Release of Claims, that
she has been advised that she should consult with an attorney before she
executes this general release of claims, and that she understands all of its
terms and executes it voluntarily and with full knowledge of its significance
and the consequences thereof.
 
6. This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.
 








_______________, 20__


 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION

EXHIBIT B

INSMED INCORPORATED
 
RESTRICTED UNIT AWARD AGREEMENT
 
UNDER THE AMENDED AND RESTATED
 
2000 STOCK INCENTIVE PLAN
 
Name of Grantee: ANDREA HOLTZMAN DRUCKER
 
Number of Restricted Stock Units: 45,000
 
Grant Date: July 18, 2011

 
Pursuant to the Insmed Incorporated Amended and Restated 2000 Stock Incentive
Plan (the “Plan”) as amended through the date hereof, Insmed Incorporated (the
“Company”) hereby grants an award of 45,000 restricted stock units (the
“Restricted Stock Units” or the “RSU Award”) to the Grantee named above.  The
RSU Award shall be referred to herein as the “Award.”  Upon acceptance of this
Award, the Grantee shall receive the number of Restricted Stock Units specified
above, subject to the restrictions and conditions set forth herein and in the
Plan.
 
The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the Stock in the form of cash, past or future
services rendered to the Company by the Grantee or such other form of
consideration as is acceptable to the Administrator.
 
1. Acceptance of Award.  The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank.
 
2.  Restrictions and Conditions on Award.  Restricted Stock Units granted herein
may not be sold, assigned, transferred, pledged or otherwise encumbered or
disposed of by the Grantee prior to vesting, and shall be subject to all the
terms, conditions and restrictions set forth herein and in the Plan.
 
3. Timing and Form of Payout of Restricted Stock Units.  As soon as practicable
(but in no event later than 30 days) following the applicable Vesting Date, the
vested Restricted Stock Units will be paid to the Grantee in a lump sum cash
payment equal to the Fair Market Value of the shares of Stock underlying the
Restricted Stock Units as of the applicable Vesting Date.  Notwithstanding the
foregoing, if, following the Grant Date, the shareholders of the Company approve
an amendment to the Plan increasing the maximum aggregate number of shares of
Stock that may be issued under the Plan to a number of shares of Stock
sufficient to allow for the payment in full of the vested Restricted Stock Units
in shares of Stock hereunder as well as under all other awards containing
substantially similar terms and conditions as those set forth herein, then, at
the Administrator’s discretion, the vested Restricted Stock Units may be paid
out in either (a) shares of Stock or (b) a cash payment equal to the Fair Market
Value of the shares of Stock underlying the Restricted Stock Units as of the
applicable Vesting Date, as soon as practicable (but in no event later than 30
days) following the applicable Vesting Date.
 
4. Vesting of Award.  The restrictions and conditions in Section 2 of this
Agreement shall lapse on the date or dates specified in this Section 4, so long
as the Grantee remains an employee of the Company or its Affiliates on such
Vesting Dates (defined below), subject to Section 6 below.  Except as set forth
in Section 5 below, the Award shall vest with respect to 50% of the RSUs based
on the Grantee’s continued employment on the applicable vesting date (the
“Time-Based Award”) and with respect to 50% of the RSUs based on the performance
of the Company (the “Performance-Based Award”).
 
(a) Time-Based Award.  The Time-Based Award shall vest in accordance with the
schedule set forth below (each such date, a “Time-Based Award Vesting Date”).
 
Percentage of Award Vested
Vesting Date
100%
Third Anniversary of the Grant Date



(b) Performance-Based Award.  The Performance-Based Award shall vest (if at all)
on the date on which the Board determines that Arikace has achieved its primary
endpoint in a Phase III trial (the “Performance-Based Award Vesting Date”)
provided that the Grantee continues to be employed with the Company on such
date.  Notwithstanding the foregoing, if the Performance-Based Award Vesting
Date occurs on or before October 31, 2012, then the Grantee shall be entitled to
receive an additional amount RSUs equal to fifty percent (50%) of the
Performance-Based Award, which shall also vest on the Performance-Based Award
Vesting Date and shall be payable at the time and in the manner as set forth in
Section 3 hereof (the “Additional Performance-Based Award”).
 
Except as otherwise provided in Sections 5 and 6 of this Agreement, the Grantee
shall forfeit any unvested portion of the Time-Based Award and Performance-Based
Award in the event the Grantee’s employment is terminated prior to the
Time-Based Award Vesting Date and/or the Performance-Based Award Vesting Date,
whichever applicable.
 
Notwithstanding anything to the contrary herein or in the Plan, the
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.
 
5. Change in Control.  In the event of a Change in Control of the Company, the
unvested portion of both the Time-Based Award and the Performance-Based Award
(but not the Additional Performance-Based Award), to the extent not previously
forfeited or cancelled, shall immediately vest as of the date of such Change in
Control.
 
6. Termination of Employment.  Except as otherwise provided herein, any unvested
portion of both the Time-Based Award and the Performance-Based Award shall be
forfeited without payment of consideration upon the termination of the Grantee’s
employment with the Company or its Affiliates for any reason, except as
otherwise provided in this Section 6.  Notwithstanding the foregoing, upon the
Grantee’s death (while an active employee of the Company or its Affiliates) or
upon the termination of the Grantee’s employment due to Disability (as defined
below), both the Time-Based Award and the Performance-Based Award, to extent not
previously forfeited or cancelled, shall immediately vest as of the date of the
Grantee’s death or Disability.
 
For purposes of this Agreement, “Disability” shall have the same meaning as set
forth in any employment agreement, consulting agreement or similar agreement
between the Company and the Grantee, and if no such agreement exists, then the
Grantee will be considered “disabled” if, as a result of the Grantee’s
incapacity due to physical or mental illness, the Grantee shall have been absent
from her duties to the Company or its Affiliates on a full-time basis for 180
calendar days in the aggregate in any 12-month period.
 
7. Voting Rights and Dividends.  If and until such time as Restricted Stock
Units are paid out in shares of Stock (if at all), the Grantee shall not have
voting rights.  However, all dividends and other distributions paid with respect
to the Restricted Stock Units shall accrue and shall be converted to additional
Restricted Stock Units based on the closing price of the Stock on the dividend
distribution date.  Such additional Restricted Stock Units shall be subject to
the same restrictions on transferability as are the Restricted Stock Units with
respect to which they were paid.
 
8. Change in Capital Structure.  The terms of these Restricted Stock Units shall
be adjusted as the Committee determines is equitably required in the event the
Company effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or other similar changes in capitalization.
 
9. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section III of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein, provided that, as
used herein, the term Administrator shall mean the Committee.
 
10. Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
 
11. Tax Withholding.  The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event.
 
12. No Obligation to Continue Employment.  Neither the Company nor any Affiliate
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Affiliate to terminate the
employment of the Grantee at any time.
 
13. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
INSMED INCORPORATED
 
By:  Timothy Whitten     
Name: Timothy Whitten
Title:  Chief Executive Officer




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
Dated:   July 18, 2011                Grantee’s Signature: /s/ Andrea Holtzman
Drucker


--------------------------------------------------------------------------------